Citation Nr: 1102919	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  03-24 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for a 
low back disability.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from 
December 1999 to October 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which 
granted service connection for a low back disability and assigned 
an initial 10 percent rating.  The Veteran appealed for a higher 
initial rating for this condition.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  This appeal is also from a more 
recent July 2002 RO decision that denied his additional claim for 
service connection for an acquired psychiatric disorder - 
inclusive of PTSD.

In December 2005, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.  At the time, the Board was 
considering the claim for an acquired psychiatric disorder as 
also including the claim for PTSD.  

In August 2009, the Board denied the claim for service connection 
for PTSD, denied the claim for a rating higher than 10 percent 
for a low back disability, and remanded the claim for service 
connection for a psychiatric disorder other than PTSD for further 
development and consideration.  The Veteran appealed the Board's 
decision to the U. S. Court of Appeals for Veterans Claims 
(Court), to the extent it had denied his claims for service 
connection for PTSD and for an initial rating higher than 10 
percent for his low back disability.

In March 2010, the Veteran's attorney and VA's Office of General 
Counsel, representing the Secretary, filed a Joint Motion for 
Remand (JMR) on the basis that the Board had failed to consider 
the presumption of soundness in deciding the claim for service 
connection for PTSD and had failed to give proper weight to the 
Veteran's subjective complaints of "pain, weakness, stiffness, 
fatigability, and lack of endurance" in deciding the claim 
concerning the rating for his low back disability.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Regarding the latter, the 
JMR references the report of a May 2002 VA examination and the 
January 2009 VA examiner's notation of "tenderness severe enough 
to be responsible for an abnormal gait or abnormal spinal 
contour."  The JMR also indicates the Veteran should have again 
been considered for a TDIU as required by Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009), a decision that was published the 
same month as the Board's decision, but also in response to the 
similar holding in Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).  As the JMR acknowledged, the RO previously 
considered and denied this additional claim in July 2002, but 
evidence since submitted or otherwise obtained suggests the 
Veteran had to discontinue working in the construction industry 
and cannot secure any work that involves lifting, in turn 
requiring reconsideration of this claim.

To comply with the directives of this JMR, the Board is remanding 
the claims to the RO.


REMAND

The Veteran and his attorney maintain that further examination 
and comment are needed to determine whether the Veteran had pre-
existing PTSD when entering the military, from childhood trauma 
related to the death of his older brother, and even if he did 
whether it was aggravated during or by his military service from 
combat events or experiences that reportedly occurred in Kosovo, 
Bosnia, and Serbia.

The presumption of soundness attaches where there has been an 
induction examination during which the disability about which the 
Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide 
expressly that the term "noted" denotes "[o]nly such conditions 
as are recorded in examination reports," 38 C.F.R. § 3.304(b), 
and that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id., at (b)(1).  In this 
circumstance, to rebut this presumption, VA has the burden of 
proof of showing by 


clear and unmistakable evidence both that the condition pre-
existed service and that it was not aggravated during or by 
service beyond its natural progression.  VAOPGCPREC 3-2003 (July 
16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  See also Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006).

If, on the other hand, a condition was noted when entering 
service, then the Veteran cannot bring a claim for service 
connection for the disability, but he may bring a claim for 
service-connected aggravation of the disability.  In that case, 
§ 1153 applies and the burden falls on him to establish 
aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).

Independent medical evidence is needed to support a finding that 
the pre-existing disorder increased in severity during service 
beyond its natural progression.  See Paulson v. Brown, 7 Vet. 
App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1994).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere 
temporary or intermittent 
flare-ups of a pre-existing injury or disease during service are 
insufficient to be considered "aggravation in service", unless 
the underlying condition, itself, as contrasted with mere 
symptoms, has worsened).  Moreover, in Verdon v. Brown, 8 Vet. 
App. 529 (1996), the Court held that the presumption of 
aggravation does not attach even where the pre-existing 
disability has been medically or surgically treated during 
service and the usual effects of treatment have ameliorated 
disability so that it is no more disabling than it was at entry 
into service.  

The Board is therefore requesting medical comment on these 
alternative possibilities.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).

It also would be helpful to have the Veteran's low back 
reexamined to reassess its severity in terms of the applicable 
rating criteria (former and revised) and to better address the 
factors discussed in DeLuca.  38 C.F.R. §§ 3.327, 4.2.

Still additional medical findings are needed to determine whether 
the Veteran is indeed incapable of returning to the workforce and 
obtaining employment that could be considered substantially 
gainful (and not just marginal) on account of service-connected 
disability, so as to in turn warrant granting a TDIU.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a mental status 
evaluation to determine the etiology of his 
PTSD.  And as a pre-service incident 
(specifically, childhood trauma related to 
the death of his older brother) has been 
cited as a possible cause of this condition, 
the Board is especially concerned with 
whether there is clear and unmistakable 
evidence this condition pre-existed his 
military service from December 1999 to 
October 2000 and, if so, whether there also 
is clear and unmistakable evidence that his 
service did not chronically (meaning 
permanently) aggravate this condition beyond 
its natural progression.

Otherwise, a determination needs to be made 
as to the likelihood (very likely, as likely 
as not, or unlikely) the PTSD alternatively 
was incurred in service from combat events or 
experiences that reportedly occurred in 
Kosovo, Bosnia, and Serbia - assuming it is 
first confirmed the Veteran engaged in combat 
as alleged and the events claimed are 
consistent with the circumstances, conditions 
or hardships of his service, so as to not 
require independent verification of these 
claimed events, or there is this objective 
corroboration through other means (official 
records, supporting buddy statements, etc.).

Further concerning this, there is no 
indication in the Veteran's service treatment 
records (STRs) or service personnel records 
(SPRs) supporting the notion that he had any 
foreign service or engaged in any 
international military operations of the type 
claimed.  Additional evidence may be obtained 
on remand, however, indicating otherwise.

The examiner should also note that the most 
recent amendment to 38 C.F.R. § 3.304(f) 
(redesignation of (f)(3)) effective July 13, 
2010), while liberalizing in some cases the 
evidentiary standard for establishing the 
required in-service stressor if related to a 
Veteran's fear of hostile military or 
terrorist activity, does not apply to PTSD 
claims instead predicated on events that 
purportedly occurred in combat since this 
regulation already has specifically defined 
provisions for these type claims in subpart 
(f)(2).  See Stressor Determinations for 
PTSD, 75 Fed. Reg. 39843 (July 13, 2010).

But having said that, the examiner also 
should remain mindful of the differing 
standards of proof highlighted in italics 
above.  "Clear and unmistakable evidence" 
is a more formidable evidentiary burden than 
the preponderance of the evidence standard.  
See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that the "clear and 
convincing" burden of proof, while a higher 
standard than a preponderance of the 
evidence, is a lower burden to satisfy than 
that of "clear and unmistakable evidence.").  
It is an "onerous" evidentiary standard, 
requiring that the pre-existence of a 
condition and the non-aggravation result be 
"undebatable."  Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003), citing 
Laposky v. Brown, 4 Vet. App. 331, 334 
(1993).

All necessary diagnostic testing and 
evaluation needed to make these important 
determinations should be performed.  The 
designated examiner must review the claims 
file, including a complete copy of this 
remand and the JMR, for the Veteran's 
pertinent medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the file.

2.  Also schedule the Veteran for another VA 
examination to reassess the severity of his 
low back disability.  The examiner should 
specifically comment on any discrepancies in 
the reports of prior VA examinations 
regarding normal spinal curvature and gait 
versus findings of tenderness severe enough 
to cause abnormal spinal curvature and 
abnormal gait.  The examiner should also 
comment on whether the Veteran is 
unemployable due to his service-connected low 
back disability - meaning incapable of 
returning to the workforce and obtaining 
employment that is substantially gainful, not 
just marginal.  To this end, the examiner 
should comment on whether all types of 
gainful employment are precluded that are 
consistent with the Veteran's level of 
education, prior training and work 
experience, etc.  If, for example, 


it is determined the Veteran can no longer 
work in a physically demanding job, such as 
would require lifting (like he did in the 
past when in the construction industry), but 
that he could work in a sedentary job that 
would not require this level of activity, 
then the examiner should ensure this 
alternative job is realistically within 
the Veteran's capabilities.

The claims file, including a complete copy of 
this remand, must be made available to the 
examiner for review and consideration of the 
pertinent medical and other history, 
including the Veteran's occupational history.

3.  Then readjudicate the claims for service 
connection for PTSD, for a higher rating for 
the low back disability, and the derivative 
claim for a TDIU in light of the additional 
evidence.  If these claims are not granted to 
the Veteran's satisfaction, send him and his 
attorney a supplemental statement of the case 
(SSOC) and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


